UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1540


GLORIA A. CRITTENDON,

                Plaintiff - Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00534-REP)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria A. Crittendon, Appellant Pro Se.          Robin Perrin Meier,
Elizabeth Wu, Assistant United States           Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gloria       A.     Crittendon         seeks     to    appeal      the    district

court’s order granting Defendant’s motion for summary judgment

on her complaint seeking judicial review of the denial of her

application for disability insurance benefits and supplemental

security income.           The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended granting Defendant’s motion for

summary judgment and advised Crittendon that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The        timely       filing     of     specific          objections         to    a

magistrate       judge’s       recommendation          is     necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned        of         the    consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see     also      Thomas v.        Arn,     474 U.S. 140    (1985).

Crittendon       has     waived      appellate        review       by   failing       to    file

objections       after     receiving         proper    notice.           Accordingly,           we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately        presented         in     the   materials




                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3